DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Citti et al. (US 2015/0053383, herein Citti).
In regards to claim 1, Citti discloses
A heat exchanger (Fig.1) configured to be used as a condenser and an evaporator, through which a refrigerant containing oil for lubricating a compressor flows (although not specifically disclosed, this limitation is interpreted as intended use), the heat exchanger comprising:
a plurality of tubes (2) in which the refrigerant flows to exchange heat with air flowing outside;
a first tank (5) arranged to extend in a vertical direction and connected to one end of the plurality of tubes; and
a second tank (4) arranged to extend in the vertical direction and connected to the other end of the plurality of tubes,

the plurality of tubes includes a first tube communicated with the first internal passage of the first tank, and a second tube communicated with the second internal passage of the first tank (Fig.1),
the refrigerant flows in order of the first internal passage of the first tank (5a), the first tube (one of the lower tubes 2), the second tank (4), the second tube (one of the upper tubes), and the second internal passage of the first tank (5b),
a channel forming portion (12) is provided inside the second tank to form a refrigerant channel having a cross-sectional area smaller than that of an internal passage of the second tank in a cross-section orthogonal to a longitudinal direction of the second tank (Figs.2-9), and
the refrigerant channel is arranged so that a projection area of the refrigerant channel overlaps the tube when viewed in the longitudinal direction of the second tank (Fig.1).
In regards to claim 2, Citti discloses that the channel forming portion has a convex portion (Fig.3, circular portion) adjacent to an open end portion of the refrigerant channel.
In regards to claim 3, Citti discloses that the convex portion is formed around an opening end of the channel forming portion on an inflow side of the refrigerant channel (Fig.3).
In regards to claim 7, Citti discloses that the channel forming portion has a plate shape (Fig.3).
In regards to claim 9, Citti discloses that the refrigerant channel has a polygonal shape in the cross-section orthogonal to the longitudinal direction of the second tank (Fig.5).
In regards to claim 10, Citti discloses that the tube is formed in a flat shape (paragraph 65), and the refrigerant channel has a shape elongated in a flat direction of the tube in a cross-section orthogonal to a central axis of the second tank (Figs.5, 8 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Citti in view of Peng et al. (CN101482378A, herein Peng).
In regards to claims 4 and 5, Citti does not disclose that an inner wall surface of the refrigerant channel is formed in a tapered shape, or that an inner wall surface of the refrigerant channel is formed in a tapered shape so that the cross-sectional area of the refrigerant channel increases from an inlet-side opening end to an outlet-side opening end.
	Peng teaches a heat exchanger (Fig.4) comprising a tank (2) and a channel forming portion (10) provided inside the tank to form a refrigerant channel (Figs.8 and 9), wherein an inner wall surface of the refrigerant channel is formed in a tapered shape so that the cross-sectional area of the refrigerant channel increases from an inlet-side opening end to an outlet-side opening end (Figs.8 and 9 and paragraph 43).

In regards to claim 8, Citti does not disclose that the second tank has a turning-back portion corresponding to a boundary between the first internal passage and the second internal passage of the first tank, and the channel forming portion is arranged downstream of the turning-back portion in a flow direction of the refrigerant inside the second tank.
	Peng teaches multiple channel forming portions (Fig.4), and due to their arrangement, there are multiple turning-back portions (Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Citti’s second tank to have a turning-back portion as taught by Peng in order to allow fluid to pass through some of the tubes and ensure continuous liquid discharge.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Citti in view of Kopchick et al. (US 2011/0220318, herein Kopchick).
In regards to claim 6, Citti does not disclose that an inner wall surface of the second tank has a first portion into which the tube is inserted, and a second portion located on an opposite side of the first portion with respect to a central axis of the second tank, and the refrigerant channel is arranged so that a length of a wall surface of the channel forming portion from the second portion to the refrigerant channel is longer than a length of a wall surface of the channel 
	Kopchick teaches a heat exchanger (Fig.4) comprising a tank (56) and a channel forming portion (Figs.6, 8 and 9, 64, 86, 95), wherein an inner wall surface of the tank has a first portion (upper portion in Figs.6, 8 and 9) into which a tube is inserted (core 70), and a second portion located on an opposite side of the first portion with respect to a central axis of the tank, and a refrigerant channel (76, 90 or 96) is arranged so that a length of a wall surface of the channel forming portion from the second portion to the refrigerant channel is longer than a length of a wall surface of the channel forming portion from the first portion tank to the refrigerant channel (Figs.6, 8 and 9), on an axis that passes through the central axis of the tank and is parallel to a longitudinal direction of the tube (Figs.4, 6, 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Citti’s refrigerant channel such that a length of a wall surface of the channel forming portion from a second portion to the refrigerant channel is longer than a length of a wall surface of the channel forming portion from the first portion as taught by Kopchick in order to reduce the amount of fluid passage, and change the flow rate of the liquid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763